AFFIRMED and Opinion Filed June 18, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01581-CR

                       JESSICA JOY WIESE, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80756-2019

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      Jessica Joy Wiese appeals her conviction for the offense of injury to a child.

In a single issue, appellant contends the trial court erred by denying her request for

expert assistance. We affirm the trial court’s judgment.

                                    Background

      Appellant was charged in eight separate indictments for injuring six different

children while working at a daycare center in McKinney, Texas. The case before us

involves a single indictment alleging that appellant intentionally and knowingly

caused bodily injury to K.G., a seven-week-old infant. Video obtained from the

daycare center showed appellant roughly handling K.G., including striking him,
forcing what appeared to be a wipe into his mouth, and shaking him upside down by

his ankles. K.G. was examined by a pediatrician specializing in child abuse who

determined he had suffered two rib fractures and a fractured femur. The leg fracture

was consistent with having been held by the ankles and shaken.

      Appellant was arrested on December 3, 2018 and, after she was found

indigent, an attorney was appointed to represent her. Approximately one year later,

seven days before trial was set to begin, appellant informed her counsel she was

hearing voices. Based on appellant’s statements, defense counsel filed a motion for

continuance and an unverified “Ex Parte Motion for Expert Assistance.” In the

motion, counsel stated he believed it was necessary to retain an expert “to review

the mental health records and to examine [appellant] to determine her mental health

condition as it existed at the time of this incident to determine if [s]he was competent

and/or other mental health issues resulted in the actions that [were] made the basis

of these criminal allegations against [appellant].”

      An informal hearing was held on the issue of appellant’s competency, and it

was determined she did not meet the threshold to show incompetency to stand trial.

A few days later, a formal hearing was conducted at which defense counsel stated

they were no longer asserting incompetency, but that the motion “may be going to

mitigation, [or] it may be going to mental state, if she has mental health issues . . . .”

Counsel contended he wanted to explore whether appellant’s possible mental health

issues “could be a mitigating factor or some other defensive strategy.”

                                          –2–
      The State noted to the court that it had recorded a recent phone call between

appellant and her son in which appellant said she had told her attorney that she was

hearing voices. The prosecutor stated that appellant’s son paused before responding

“Oh. Got ya.” Appellant then said she “hoped it would help.” The recording of the

call was later played for the court to hear.

      The trial court expressed concern, based on the length of time it took appellant

to mention hearing voices and the timing of her disclosure, that she was simply trying

to avoid trial. The court also stated that defense counsel needed to give him “some

basis” for the need for an expert. Appellant was then brought into the courtroom for

questioning.

      In response to questions from the bench, appellant informed the court that she

was a college graduate who worked as registered nurse until she was fired for

stealing drugs. Appellant further testified she had been experiencing mental health

problems her entire life, but she never sought treatment until she was in jail.

Appellant stated she had been hearing voices for approximately two and one-half

years, but she conceded she did not inform her counsel of this until a few days earlier.

She said she had previously spoken with one of the jail’s nurse practitioners and told

her that she had been hearing voices.

      When the court asked appellant to explain what voices she was hearing,

appellant responded that they were “just random voices telling me to do things.” The

court then asked what kinds of things the voices were telling her to do, and she stated

                                          –3–
they were telling her to “hurt people.” Appellant testified that, while she was

working at the daycare center, the voices told her to hurt the children.

      During a recess in the hearing, the court obtained appellant’s medical records

from jail. The court then questioned appellant about the fact that, although the

medical records indicated appellant told a nurse practitioner she was hearing voices,

the only voice she reported hearing was her father telling her that she “did a good

job.” Nothing in the records supported her assertion that she was hearing voices

telling her to hurt people. The court stated at the conclusion of the hearing that he

was going review appellant’s medical records further to see if they contained any

information to support her claims of mental illness.

      Four days later, the pretrial hearing resumed. The judge stated he had

reviewed appellant’s medical records and confirmed that, despite the fact appellant

spoke with both a psychiatrist and her attorney many times while in jail, she never

reported hearing voices telling her to hurt people until immediately before trial. The

records showed instead that appellant sought treatment for anxiety and depression

and, at one point, she mentioned having hallucinations. Appellant’s request for

expert assistance was denied and her trial began the same day.

      A jury found appellant guilty of injury to a child as alleged in the indictment

and sentenced her to ten years in prison. After her motion for new trial was denied,

appellant brought this appeal.

                                      Analysis

                                         –4–
      In a single issue, appellant contends the trial court erred in denying her request

for expert assistance. The United States Supreme Court has held that due process

entitles an indigent defendant to the appointment of an expert to assist in their

defense when the defendant makes a preliminary showing that the issue for which

they seek expert assistance is “likely to be a significant factor at trial.” Williams v.

State, 958 S.W. 2d 186, 192 (Tex. Crim. App. 1997). To make the required threshold

showing, the defendant’s claim must be based upon more than undeveloped

assertions that the requested assistance would be beneficial. Id. Generally, the

defendant’s motion must make the defensive theory clear to the trial court and be

supported by factual allegations or evidence that expert testimony would support the

theory. See Rey v. State, 897 S.W.2d 333, 341 (Tex. Crim. App. 1995); Banda v.

State, No. 05-14-01134-CR, 2016 WL 97532, at *3 (Tex. App.—Dallas Jan. 7, 2016,

no pet.). In cases holding that a sufficient showing was not made, the defendant

typically has failed to provide an explanation as to what the defensive theory was,

why expert assistance would be helpful in establishing that theory, and submit

evidence in support. Rey, 897 S.W.2d at 341; see also Ivie v. State, 407 S.W.3d 305,

311–12 (Tex. App.—Eastland 2013, pet. ref’d). We analyze whether a defendant

made a sufficient threshold showing by examining the facts and arguments before

the trial court at the time of the defendant's motion. Rey, 897 S.W.2d at 342 n.9.

      In this case, the only evidence presented to the trial court that appellant

suffered from significant mental illness was appellant’s own testimony in which she

                                          –5–
claimed to have heard voices telling her to hurt people. Appellant conceded she did

not mention hearing voices to her counsel until immediately before trial and that her

medical records from jail contradicted her assertion that the voices she allegedly

heard were telling her to hurt people. Appellant’s counsel did not identify any

specific defensive theory for which the expert testimony was being sought. He

simply contended that, if appellant was suffering from mental illness, it might go to

mitigation or some other defensive theory.

      A defendant must show more than unsupported assertions and conclusions of

defense counsel that expert assistance is necessary. Norton v. State, 930 S.W.2d

101, 111 (Tex. App.–Amarillo 1996, pet. ref’d). The defendant must show both that

there exists a reasonable probability an expert would be of assistance and that denial

of expert assistance would result in a fundamentally unfair trial. Davis v. State, 905

S.W.2d 655, 659 (Tex. App.–Texarkana 1995, pet. ref’d). A question regarding the

defendant’s sanity must be “one with merit undergirded with evidentiary support.”

Norton, 930 S.W.2d at 111. The law does not require the court to provide the

defendant with an expert to explore possible, unspecified defenses based on an

unsupported, last-minute claim of mental illness.

      We conclude the trial court did not err in denying appellant’s motion for

expert assistance. We affirm the trial court’s judgment.




                                         –6–
                            /Amanda L. Reichek/
                            AMANDA L. REICHEK
                            JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
191581F.U05




                          –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JESSICA JOY WIESE, Appellant                 On Appeal from the 416th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01581-CR          V.               Trial Court Cause No. 416-80756-
                                             2019.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Reichek. Justices Schenck and
                                             Carlyle participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 18, 2021




                                       –8–